DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Status of the Claims
Claims 1-5 and 15-17 are currently pending in the application.
Claim 17 is newly added.
Claims 6-14 have been restricted and withdrawn from consideration.
Drawings
The drawings were received on 12/13/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 17 recite the limitation "air flow and refrigeration" in line 2.  It is unclear whether “air flow” is the same as the previously recited “air to pass through the cooling coils” in claim 1 or a different air rendering the scope of the claim unclear and indefinite. Further, no refrigeration has been previously recited and there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Stark (US Pat. 5,893,408) alone.
Regarding claim 1, Stark discloses an atmospheric moisture condensing system (Figs. 2, 10) comprising: a conditioning portion (bottom portion of intake 22 channels with coils 34 labeled in annotated Fig. 2 below and equivalent to the structure in Fig. 10) comprising one or more cooling conduits (34) configured to allow air to pass through the cooling conduits to reduce a temperature of the air (column 8, lines 9-17); an extraction portion coupled to the conditioning portion (extraction portion including channels 22 downstream of cooling conduits 34, chamber 30 and lower portion of channel 24 housing cooling conduits 34, see annotated Fig. 2), configured to receive conditioned air from the conditioning portion (conditioned air passes 34 in channels 22 and is redirected to channels 24 via 30), the extraction portion comprising a plurality of condensing plates (20) configured to cause a portion of water vapor of the conditioned air to collect and form liquid water on the plurality of condensing plates; and a reservoir (bottom of 30 with drain 32) coupled to the extraction portion configured to receive collected liquid water from the plurality of condensing plates (column 8, lines 13-17).
Although Stark does not explicitly teach cooling conduits 34 are cooling coils, Stark does teach prior art system utilizing cooling coils that are used to cool and condition air (column 1, lines 41-45; column 2, lines 12-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling conduits of Stark to be one or more cooling coils in order to substitute known cooling elements to provide cooling to condition the air in the system.


    PNG
    media_image1.png
    855
    660
    media_image1.png
    Greyscale

Regarding claim 2.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lukitobudi (US PG Pub. 2008/0276630) in view of Ritchey (US PG Pub. 2013/0145782).
Regarding claim 1, Lukitobudi discloses an atmospheric moisture condensing system comprising: a conditioning portion (portion including first evaporator coil 14) comprising one or more cooling coils configured to allow air to pass through the cooling coils to reduce a temperature of the air (paragraph 28); an extraction portion coupled to the conditioning portion (portion including second or third evaporator coil 14 to receive flow from the first evaporator coil of the conditioning portion), configured to receive conditioned air from the conditioning portion (second or third evaporator coil 14 to receive flow from the first evaporator coil of the conditioning portion); and a reservoir (drip pan 19) coupled to the extraction portion (below second or third evaporator coil) configured to receive collected liquid water from the plurality of condensing plates (paragraph 30).
Although Lukitobudi does not explicitly teach the second and third evaporator coils of the extraction portion comprising a plurality of condensing plates configured to cause a portion of water vapor of the conditioned air to collect and form liquid water on the plurality of condensing plates, Ritchey teaches the concept of an atmospheric moisture condensing system including an extraction portion (portion including plates 34, Fig. 2) coupled downstream to a precooling conditioning portion (conditioning inlet air passing in direction A), the extraction portion including a plurality of condensing plates (34) configured to cause a portion of water vapor of the conditioned air to collect and form liquid water on the plurality of condensing plates that allows the plates of the 
Regarding claim 2, Lukitobudi as modified discloses the system of claim 1, further comprising an air flow management system (130, Fig. 13) configured to direct intake air across a portion of the plurality of condensing plates and to direct exhaust air from the system (paragraph 38).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stark (US Pat. 5,893,408) in view of Ho et al. (US PG Pub. 2019/0316793).
Regarding claim 3, Stark discloses the system of claim 1, and further teaches a drain configured to move the extracted liquid from the reservoir but does not explicitly teach a liquid management system configured to move the extracted liquid from the reservoir.
Ho teaches the concept of an atmospheric moisture condensing system including a liquid management system (2010, 205, 207) configured to move the extracted liquid from the reservoir to recycle the condensed water vapor from the air for other water uses (paragraph 144). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Stark to include a liquid management 
Regarding claims 4-5, Stark as modified discloses the system of claim 3, but Stark does not explicitly teach the liquid management system further configured to move the extracted liquid through one or more filters; the one or more filters comprising one or more of a UV filter or an activated charcoal filter.
Ho further teaches the liquid management system further configured to move the extracted liquid through one or more filters (paragraph 144); the one or more filters comprising one or more of a UV filter or an activated charcoal filter (paragraphs 36-37) that allows the collected condensate to be purified for drinking water (paragraph 144). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Stark to have the liquid management system further configured to move the extracted liquid through one or more filters; the one or more filters comprising one or more of a UV filter or an activated charcoal filter taught by Ho in order to utilize the condensed water from the air for other uses such as drinking water leading to a more versatile system.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lukitobudi (US PG Pub. 2008/0276630) in view of Ritchey (US PG Pub. 2013/0145782), further in view of Ho et al. (US PG Pub. 2019/0316793).
Regarding claim 3, Lukitobudi as modified discloses the system of claim 1, and further teaches a drain configured to move the extracted liquid from the reservoir but 
Ho teaches the concept of an atmospheric moisture condensing system including a liquid management system (2010, 205, 207) configured to move the extracted liquid from the reservoir to recycle the condensed water vapor from the air for other water uses (paragraph 144). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lukitobudi to include a liquid management system configured to move the extracted liquid from the reservoir taught by Ho in order to utilize and recycle the condensed water from the conditioned air for other uses such as drinking, cold and hot water needs leading to a more versatile system.
Regarding claims 4-5, Lukitobudi as modified discloses the system of claim 3, but Lukitobudi does not explicitly teach the liquid management system further configured to move the extracted liquid through one or more filters; the one or more filters comprising one or more of a UV filter or an activated charcoal filter.
Ho further teaches the liquid management system further configured to move the extracted liquid through one or more filters (paragraph 144); the one or more filters comprising one or more of a UV filter or an activated charcoal filter (paragraphs 36-37) that allows the collected condensate to be purified for drinking water (paragraph 144). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lukitobudi to have the liquid management system further configured to move the extracted liquid through one or more filters; the one or more filters comprising one or more of a UV filter or an activated charcoal filter taught by Ho .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stark (US Pat. 5,893,408) in view of Max (US PG Pub. 2007/0079624) and Tudor (US PG Pub. 2011/0283730).
Stark discloses the system of claim 1, further comprising a control system configured to adjust air flow and refrigeration to control the temperature and humidity of the air (column 3, lines 29-32).
Stark does not explicitly teach the control system configured to control a dew point of the air within the system based at least in part on ambient air temperature and humidity levels.
Max teaches the concept of an atmospheric moisture condensing system including a control system (605, Fig. 6) configured to adjust air flow and refrigeration to control a dew point of the air within the system (ambient air cooled to dew point; paragraph 54) based at least in part on ambient air temperature and humidity levels (cooled to dew point for local ambient conditions; paragraphs 54-55) that achieves the most energy efficient condensation for the system (paragraphs 15-17, 27 and 54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric moisture condensing system of Stark to have the control system configured to control a dew point of the air within the system based at least in part on ambient air temperature and humidity levels taught by Max in order to control the temperature and humidity of the airflow within the system according to local environmental conditions leading to energy efficient condensation for the system.
Stark further does not explicitly teach the control system configured to control based in part on a reservoir level.
Tudor teaches the concept of an atmospheric moisture condensing system (201, Fig. 7) including a control system configured to control based in part on a reservoir level (paragraph 58) that allows refrigeration to stop producing water when the water level sensor detects the water level. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the control system of Stark to be configured to adjust air flow and refrigeration based in part on a reservoir level taught by Tudor in order to stop producing water when water is detected to prevent water from overflowing the reservoir.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lukitobudi (US PG Pub. 2008/0276630) in view of Ritchey (US PG Pub. 2013/0145782), further in view of Max (US PG Pub. 2007/0079624) and Tudor (US PG Pub. 2011/0283730).
Lukitobudi as modified discloses the system of claim 1, further comprising a control system configured to adjust air flow and refrigeration to control a dew point of the air within the system (paragraph 31).
Lukitobudi does not explicitly teach the control system configured to control the system based at least in part on ambient air temperature and humidity levels.
Max teaches the concept of an atmospheric moisture condensing system including a control system (605, Fig. 6) configured to adjust air flow and refrigeration to control a dew point of the air within the system (ambient air cooled to dew point; paragraph 54) based at least in part on ambient air temperature and humidity levels 
Lukitobudi further does not explicitly teach the control system configured to control based in part on a reservoir level.
Tudor teaches the concept of an atmospheric moisture condensing system (201, Fig. 7) including a control system configured to control based in part on a reservoir level (paragraph 58) that allows refrigeration to stop producing water when the water level sensor detects the water level. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the control system of Lukitobudi to be configured to adjust air flow and refrigeration based in part on a reservoir level taught by Tudor in order to stop producing water when water is detected to prevent water from overflowing the reservoir.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stark (US Pat. 5,893,408) in view of Sandford (US Pat. 1,967,518).
Regarding claim 16
Stark does not explicitly teach wherein the system further comprising a screen configured to pass the droplets of water into the reservoir and reduce evaporation of the liquid water in the reservoir.
Sandford teaches the concept of an air cooling and moisture condensing system including a screen (wire mesh 22 supported by frame 21) configured to pass the droplets of water into the reservoir (excess condensed water drips through screen and collects in chamber 16 of the reservoir to be carried away by drain pipe 10; page 2, lines 110-129) and reduce evaporation of the liquid water in the reservoir (screen 22 configured to rotate via hinge 24 to control the amount of condensate held by screen and would be capable of being adjusted to reduce evaporation of the liquid water in the reservoir) that allows the humidity of the airflow to be controlled through the system (page 2, lines 110-129). Stark teaches the system utilizes sensors to control temperature and humidity of the air being exhausted from the unit (column 3, lines 29-32) and one of ordinary skill in the art would recognize adding the screen taught by Sandford to the system of Stark would further aid in controlling of the humidity of the air passing through the unit. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Stark to include a screen configured to pass the droplets of water into the reservoir and reduce evaporation of the liquid water in the reservoir taught by Sandford in order to better regulate and control the humidity of the air passing through the system.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lukitobudi (US PG Pub. 2008/0276630) in view of Ritchey (US PG Pub. 2013/0145782), further in view of Sandford (US Pat. 1,967,518).
Regarding claim 16, Lukitobudi as modified discloses the system of claim 1, wherein the liquid water comprises droplets of water (condensed water collected in drip pan 19). 
Lukitobudi does not explicitly teach wherein the system further comprising a screen configured to pass the droplets of water into the reservoir and reduce evaporation of the liquid water in the reservoir.
Sandford teaches the concept of an air cooling and moisture condensing system including a screen (wire mesh 22 supported by frame 21) configured to pass the droplets of water into the reservoir (excess condensed water drips through screen and collects in chamber 16 of the reservoir to be carried away by drain pipe 10; page 2, lines 110-129) and reduce evaporation of the liquid water in the reservoir (screen 22 configured to rotate via hinge 24 to control the amount of condensate held by screen and would be capable of being adjusted to reduce evaporation of the liquid water in the reservoir) that allows the humidity of the airflow to be controlled through the system (page 2, lines 110-129). Lukitobudi teaches the system is controlled to control the air at the dew point to have moisture condense (paragraph 31) and one of ordinary skill in the art would recognize adding the screen taught by Sandford to the system of Lukitobudi would further aid in controlling of the humidity of the air passing through the unit. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lukitobudi to include a screen configured to pass the droplets of water into the reservoir and reduce evaporation of the liquid water in the reservoir taught by Sandford in order to better regulate and control the humidity of the air passing through the system.
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 12/13/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant's arguments with respect to claims 1-2 rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues (Remarks pages 9-11) Stark does not teach “a conditioning portion comprising one or more cooling coils configured to allow air to pass through the cooling coils to reduce a temperature of the air; an extraction portion coupled to the conditioning portion, configured to receive conditioned air from the conditioning portion, the extraction portion comprising a plurality of condensing plates configured to cause portion of water vapor of the conditioned air to collect and form liquid water on the plurality of condensing plates.”
This is not found persuasive because as discussed in the rejection above, Stark teaches a conditioning portion (interpreted as the bottom portion of intake 22 channels with coils 34 labeled in annotated Fig. 2) comprising one or more cooling conduits (34) configured to allow air to pass through the cooling conduits to reduce a temperature of the air (column 8, lines 9-17); an extraction portion coupled to the conditioning portion (extraction portion interpreted as including channels 22 downstream of cooling conduits 
Although Stark does not explicitly teach cooling conduits 34 are cooling coils, Stark does teach prior art system utilizing cooling coils that are used to cool and condition air (column 1, lines 41-45; column 2, lines 12-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling conduits of Stark to be one or more cooling coils in order to substitute known cooling elements to provide cooling to condition the air in the system. Therefore, Stark meets the limitations as claimed and the rejection is maintained.
Applicant further argues (Remarks pages 12-13) claim 15 is allowable over the prior art for depending from claim 1 however this is not found persuasive as discussed in the rejections above. Further, Tudor teaches the control system configured to control based in part on a reservoir level as discussed in the rejection above. Therefore, Stark, Max and Tudor when taken together meet the limitations as claimed.
Applicant further argues (Remarks pages 13-14) claim 16 is allowable over the prior art for depending from claim 1 however this is not found persuasive as discussed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763